Citation Nr: 1429716	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-11 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder with speech and sleep problems, in excess of 30 percent prior to June 4, 2009.  

2.  Entitlement to an increased rating for anxiety disorder with speech and sleep problems, in excess of 50 percent since June 4, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part continued a 10 percent rating for anxiety disorder with speech and sleep problems.  The Veteran filed a notice of disagreement in July 2008 and was provided with a statement of the case in February 2009.  The Veteran perfected his appeal with an April 2009 VA Form 9.

In an October 2009 rating decision, the RO granted an increased 30 percent rating, effective July 18, 2007, the date of the Veteran's claim for increase.  In a July 2009 rating decision, the RO granted an increased rating of 50 percent, effective June 4, 2009.  As these increases do not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Jurisdiction over the claims folder is currently held by the Newark RO.

In a September 2011 decision, the Board granted separate 10 percent ratings for neurological impairment of the bilateral lower extremities and remanded the issue of an increased rating for anxiety disorder with speech and sleep problems for further development.  The Board notes that in an October 2011 rating decision, the AMC implemented the Board's decision by granting separate 10 percent ratings for radiculopathy of the bilateral extremities.  In February 2012 the Veteran attempted to file a notice of disagreement with the AMC's implementation of the assigned ratings.  However, the September 2011 Board decision is final.  38 C.F.R. § 20.1100.  Additionally, the notice of disagreement cannot be considered an appeal to the United States Court of Appeals for Veterans Claim (Court).  A motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error, as it was not filed directly with the Court or the Board respectively.  

A review of the Veteran's Virtual VA file reveals a June 2014 Appellate Brief.  The other documents are either duplicative of the paperless claims file or are irrelevant to the issue at hand.  


FINDING OF FACT

For the entire appeal period, the Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; difficulty establishing and maintaining effective work and social relationships; suicidal ideation; difficulty in adapting to stressful circumstances; impaired speech due to stuttering, exaggerated startle response; avoidance; isolation; poor energy; anhedonia; irritability; anger; embarrassment; and GAF scores of 80, 60, and 51.  


CONCLUSION OF LAW

Throughout the entire period of the appeal, the criteria for a 50 percent rating, but not higher, for an anxiety disorder with speech and sleep problems have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9413 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated July 2007.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in October 2007 and June 2009.  The Board acknowledges the Veteran's representative's assertion that the Veteran should be afforded an examination with a speech pathologist.  However, the Board finds that the examination reports are complete and nothing in the reports suggests that the examiners were not competent to perform the required examinations.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  The Board also finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, reviewed the Veteran's medical history, and described the Veteran's anxiety with speech and sleep problems in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also notes that medical records associated with the claims file after the June 2009 VA examination do not suggest a worsening of the Veteran's anxiety with speech and sleep problems since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In regards to the Veteran's anxiety disorder with speech and sleep problems, the undersigned specifically noted the issue on appeal and noted that the Veteran needed to provide evidence showing that his symptoms warranted a higher rating.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the September 2011 remand directives, which included obtaining outstanding VA treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's anxiety disorder with speech and sleep problems is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

Background

Private treatment records dated March 2007 to June 2007 show that the Veteran was treated for anxiety, insomnia, and increased stuttering.  

The Veteran was afforded a VA examination in October 2007.  The Veteran reported anxiety and that he startles easily.  The Veteran also reported problems sleeping.  He reported that his energy and concentration were generally normal.  The Veteran denied panic attacks.  The examiner noted that the Veteran's symptoms of anxiety seemed to be mild to moderate in nature.  The Veteran reported that he had them off and on.  The Veteran reported that he was working in heating and air conditioning.  He reported that he was generally able to do the job and did not report any problems at work.  The Veteran reported that he lived with his fiancée with whom he had a good relationship.  He reported that he did keep in touch with friends and relatives.  The Veteran reported that he was working full time and spent his free time mostly at home.  The Veteran reported that he takes care of his dog and makes dinner.  The Veteran reported that he attends family functions and is able to take care of activities of daily living.  

On mental status examination the Veteran was noted as dressed casually.  He was cooperative.  His mood was neutral and his affect was appropriate.  The Veteran's speech was normal and there were no perceptual problems.  The Veteran's thought processes and thought content were normal.  The Veteran denied suicidal and homicidal ideations.  The Veteran was oriented to person place and time.  His insight and judgment were fair and his impulse control was fair.  The examiner summarized that the Veteran was able to work and appeared to have a supportive social network.  The examiner noted that the Veteran had mild to moderate symptoms and assigned a GAF score of 60.  

VA treatment records dated August 2008 to October 2010 show that the Veteran was treated for his anxiety disorder.  On mental status examinations the Veteran was repeatedly noted as dressed and groomed appropriately.  He spoke spontaneously and fluently.  The Veteran was noted as calm and cooperative.  The Veteran's mood was described as angry and tense at times.  His affect was appropriate.  The Veteran denied suicidal and homicidal ideation.  The Veteran denied auditory, visual, and tactile hallucinations, and no delusions were.  The Veteran's thought process was logical, coherent, and goal directed.  The Veteran's thought content was preoccupied with employment and house purchasing problems.  His insight appeared to be fair and judgment regarding the need for treatment was fair.  The examiners assigned a GAF score of 80.  

A May 2009 treatment record shows that the Veteran reported that he becomes so anxious when he talks to other coworkers or customers that he freezes up and cannot speak.  The Veteran reported that he did not feel depressed but felt nervous when has to talk to people.  He reported that he avoids this situation including eating out because he cannot order food without getting anxious and freezing.  

The Veteran was afforded another VA examination in June 2009.  The Veteran reported that he had been married for less than a year and had no children.  The Veteran reported that since leaving military service he had been working full time in HVAC.  The Veteran indicated that he was having significant difficulties at work due to his acquired stutter.  The Veteran reported that his problems with communication, resultant embarrassment, and problems communicating with his clients and communicating problems effectively were causing severe problems in his ability to maintain employment.  The examiner noted that the Veteran's presenting problem consisted of a "stammer".  The Veteran reported that his stuttering was extremely prevalent in most social and occupational situations.  The Veteran reported problems with ordering food and pronouncing his last name at the pharmacy counter.  The Veteran reported that he was also having problems with his wife as she was growing frustrated with his with his difficulty in speech, including his inability to speak on the phone.  The Veteran reported that what began as an anxiety condition that lead to stuttering had evolved into a stuttering condition that leads to anxiety.  The examiner noted that the Veteran did exhibit a mild "stammer" when describing his symptoms but the examiner noted that the Veteran felt very comfortable with him and during the times in the examination when the Veteran felt less comfortable his stammer became significantly noticeable.  The examiner noted that the Veteran enjoyed a relationship with his wife that was relatively stable.  However, they have increasing conflict, fighting, and increased frustration with the Veteran's anger over his speech impediment.  The Veteran reported that he has one sister and one stepsister whom he maintains a good relationship with.  The Veteran reported that he maintains a good relationship with both parents.  The Veteran reported that he enjoys playing and watching football.  He reported that he enjoys cooking and watching television.  He reported that he does not read with the exception of reading certain magazines.  He reported that he reads Sports Illustrated and he checks the daily newspaper.  

On mental status examination the Veteran was noted as dressed and groomed casually and appropriately.  His motor activity was calm, his mood and affect were mildly anxious.  The Veteran's speech was somewhat impaired as the Veteran's anxiety appeared to increase.  There was no evidence of perceptual impairment, nor any evidence of thought disorder.  The Veteran's thought content was appropriate.  The Veteran denied both suicidal and homicidal ideations.  The Veteran was oriented to time, person, and place.  His memory and concentration were intact.  His abstract reasoning, judgment, and impulse control were intact and his insight also appeared intact.  In summary, the examiner noted that at present the Veteran's primary problem appeared to be stuttering which leads to an overall anxiety condition.  

The examiner also concluded that the Veteran's symptoms did not prevent employment but his stuttering does negatively impact his ability to work and significantly inhibits his ability to discharge his wok related responsibilities.  The examiner also concluded that the effect of the Veteran's diagnoses on social and occupation functioning resulted in occupational and social impairment that range from occasional decreases in work efficiency and occasional inability to socialize to social and occupational impairment with reduced reliability and productivity depending on the severity of the Veteran's stammer on a day to day basis.  The examiner noted that typically the Veteran's stammer will significantly impact his ability to socialize and does impact significantly his ability to maintain communication at work, leading to avoidance, embarrassment, and isolation on the part of the Veteran.  The examiner assigned a GAF score of 51 and stated that the Veteran's stuttering does impact significantly on his ability to communicate which does impact negatively on his ability to socialize as well as maintain employment.  

In July 2009 the Veteran submitted a statement from his wife.  The Veteran's wife reported that the Veteran's stutter and anxiety make him reluctant to go almost anywhere that requires socialization.  She reported that it also affects his ability to perform normal everyday functions and errands.  She reported that the Veteran has difficulty talking on the phone due to his stuttering and that people sometimes will not take him seriously.  She reported that the Veteran has difficulty ordering at restaurants and delis.  The Veteran's wife also reported that their marriage has suffered as they cannot go out like normal "twenty-something's" and socialize with friends because of the Veteran's anxiety.  She reported that it causes strife between the two of them constantly.  She reported that the Veteran is unable to sleep because he works himself up over his stuttering and he will constantly toss and turn.  She reported that this also affects her ability to sleep.  The Veteran's wife also reported that their sex life has been negatively affected by the Veteran's anxiety.  She reported that the Veteran's stuttering and anxiety has deeply affected their marriage on a daily level.  The Veteran's wife also reported that while the Veteran has a promising future within the heating and air conditioning industry, his company is reluctant to send him into the field to interact with customers.  She reported that he faces steep disadvantages to furthering his career because of his speech impediment and has to work twice as hard as others to be able to communicate with customers and his coworkers.  

In July 2009 the Veteran submitted a statement from his friend M.V.  M.V. reported that while in service the Veteran's stutter was initially quite gradual.  However, after the Veteran returned from service his stutter began to be more consistent and consequently personally disconcerting.  The Veteran became short on his speech and less open to long dialogue.  M.F. also reported that the troubling trait continues to this day.  

In July 2009 the Veteran also submitted a statement from his boss A.O.  A.O reported that the Veteran had been employed with the company since April 4, 2006.  He also reported that during his employment the Veteran's stuttering has at times interfered with his ability to effectively communicate with his fellow employees and vendors.  A.O. also reported that this can make it difficult for him to perform his duties.  

In July 2009 the Veteran also submitted a letter from M.F.  M.F. reported that the Veteran was a vendor who deals with his organization and he has been conducting business with the Veteran for the prior two and a half years.  M.F. reported that over the years he had developed a working relationship with the Veteran and while the Veteran was an outstanding individual, at times he has difficulty communicating with him due to the Veteran's speech impediment.  M.F. stated that while he empathized with the Veteran's handicap, it does cause frustration when he struggles to get his point across.  

A September 2010 VA treatment record shows that the Veteran was noted as having anxiety manifested by poor energy, anhedonia, decreased concentration, irritability, anger, and insomnia.  

An October 2010 VA treatment records shows that the Veteran reported feeling better but that he still gets irritable during the day.  There was no stuttering noted.  

At the June 2011 Board hearing the Veteran reported that he has to take medication to fall asleep.  He reported that he does not get a full night's sleep.  The Veteran reported that sometimes he has to swear before he speaks.  He reported that he has to say the "F" word in order to say certain words. He reported that this causes him not to function in public.  The Veteran reported that sometimes he is unable to speak to people.  The Veteran also reported that the medicine he takes for his anxiety causes him to be groggy.  The Veteran also reported that sometimes he is unable to talk to people in public and on the phone.  The Veteran also reported that he is unable to move up within his company due to his speech impediment as his company does not feel comfortable having him talk publicly to strangers.  The Veteran also reported that he is worried he will lose his job because of his disabilities which makes him very angry.  The Veteran also reported that he has uncontrollable anger that affects his marriage.  

In a November 2011 statement the Veteran reported that his anxiety has caused problems in both his social and work life.  The Veteran reported that he is belittled by his co-workers due to his stuttering.  The Veteran reported that he is unable to talk on the phone without having to repeat himself repeatedly.  The Veteran reported that he is unable to pronounce his name and having to explain that he has a stuttering problem decreases his confidence.  He reported that he often has to say the "F" before a word.  The Veteran reported that at restaurants his wife has to order for him or he has to point to the menu in order for the waitress to get his order correct.  The Veteran reported that his wife is the only one who understands him and his struggles, but he pushes her away.  He also reported that they argue constantly and he just wants to be left alone.  The Veteran also reported that suicide is not something that he takes lightly but he knows that his pain will go away and he will be in a much better place.  The Veteran reported that his stutter prevents him from getting a job where he has to talk to people.  He reported that he has missed out on job opportunities and promotions due to his disability.  The Veteran reported that at his job they keep him behind the scenes and out of the service field so that he does not have to interact with customers.  The Veteran reported that his disability also affects his ability to sleep.  He reported that he is constantly replaying his day through his head and what and how he could have rephrased a sentence so that he does not stutter.  The Veteran reported he also thinks about when someone stared or laughed at him.  He reported that he has taken sleeping pills but they do not keep him asleep.  The Veteran reported that he has wakened in the morning and is unable to sleep to the point he has to call into work.  The Veteran reported that his employer has counseled him numerous times for missing days of work.  He reported that he his nervous that one day he will be fired for calling in so often.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration a 50 disability rating for anxiety disorder with speech and sleep problems is most appropriate.  

As outlined above, the Veteran's anxiety disorder with speech and sleep problems results in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; difficulty establishing and maintaining effective work and social relationships; suicidal ideation; difficulty in adapting to stressful circumstances; impaired speech due to stuttering, exaggerated startle response; avoidance; isolation; poor energy; anhedonia; irritability; anger; and embarrassment.  While the Veteran does not exhibit all the symptoms listed under the 50 percent criteria, the Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 50 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that both the lay and medical evidence of record shows that the Veteran is limited socially and professionally by his stuttering.  Additionally, while the October 2007 VA examiner did not discuss the Veteran's stutter, the Board finds that the lay evidence of record shows that the Veteran's stutter has been pronounced throughout the appeal period.  As such, resolving all reasonable doubt in the Veteran's, his symptoms warrant a 50 percent rating criteria for the entire appeal period.   

The Board also notes that the Veteran was assigned GAF scores of 80, 60, and 51.  GAF scores ranging from 71 to 80 indicate symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) and reflect no more than slight impairments in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflects a level of impairment that most closely approximates a 50 percent disability rating, but not higher, throughout the entire period on appeal.  

The Board however, does not find that the Veteran's anxiety disorder with speech and sleep problems more closely approximates the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's anxiety disorder with speech and sleep problems are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran has reported that he knows suicide would end his pain and he would be in a better place.  The Board also notes that the Veteran has difficulty in adapting to stressful circumstances in that his stuttering increases in stressful situations such as speaking in public.  However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  While the Veteran reported thoughts of suicide, he did not report intent or plan.  The Veteran was repeatedly noted as oriented to person, place, and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran's affect was also repeatedly noted as appropriate.  The Veteran denied auditory, visual, and tactile hallucinations.  The Veteran's thought process was also noted as logical, coherent, and goal directed.  His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  His memory and concentration were intact and his abstract reasoning and impulse control were also intact.  Additionally, the Board acknowledges that the Veteran's marriage is strained due to frustration over the Veteran's disabilities, including reduced social life, the Veteran's sleep difficulties affecting his wife's ability to sleep, and reduced sex life.  The Board also acknowledges the Veteran's difficulties at work, including belittling by coworkers and reduced promotion potential due to his stuttering.  However, the Board finds that the Veteran's relatively stable marriage, employment history, and reported relationships with his sister, step-sister, and parents show that while the Veteran has difficulty establishing and maintaining effective work and social relationships, his symptoms do not rise to an inability to establish and maintain effective relationships.  

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  The Board notes that the Veteran's representative asserted in the June 2014 Appellate Brief that the Veteran has gross impairment of communication due to his stuttering.  However, the Board finds that total occupational and social impairment has not been shown as the Veteran's symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  Again, the Veteran was repeatedly noted as oriented to person, place and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran's affect was also repeatedly noted as appropriate.  The Veteran denied auditory, visual, and tactile hallucinations.  The Veteran's thought process was also noted as logical, coherent, and goal directed, His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  His memory and concentration were intact and his abstract reasoning and impulse control were also intact.  Additionally, the Veteran maintains a relationship with his wife and other family members and is able to maintain his employment.  Again, the Board notes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.").  

Finally, the Board acknowledges the assertion in the June 2014 Appellate Brief that the Veteran is warranted a separate rating under 38 C.F.R. § 4.97, Diagnostic Code 6519 for aphonia.  However, there is no evidence of record that shows the Veteran has loss of voice or is mute.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) (defining aphonia as loss of voice or mutism).  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anxiety disorder with speech and sleep problems with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his anxiety disorder with speech and sleep problems, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board notes that in the June 2014 Appellate Brief, the Veteran's representative asserted that the Veteran is entitled to a TDIU as of March 2010.  However, the evidence of record, including the June 2011 Board hearing and the November 2011 statement from the Veteran shows that the Veteran is still employed.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Throughout the entire period of the appeal, a 50 percent rating, but not higher, for an anxiety disorder with speech and sleep problems is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


